Judgment modified and affirmed as modified.
The court find that in ascertaining' the amount for which the court of common pleas should have rendered judgment in favor of the plaintiff against the defendant the court of appeals correctly found that the sum of $376.75 should be added to the judgment, but this court finds that the item of $22, referred to in the report of the referee, should have been deducted from the amount of the judgment rendered by the court of common pleas.
It is, therefore, ordered and adjudged by this court that the judgment of the court of appeals be, and the same is hereby, modified in this, to-wit: that the amount of said judgment as found by said court of appeals be, and the same is hereby, reduced in the sum of $22 as of the date of the entry of said judgment of the court of appeals.
It is further ordered and adjudged that as thus modified the judgment of the said court of appeals be, and the same is hereby, affirmed.
It is further ordered that the costs in this court be paid one-half by each of said parties.
. Nichols, C. J., Johnson, Donahue, Wanamaker, Newman, Jones and Matthias, JJ., concur.